Opinion issued May 4, 2021




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-21-00122-CR
                           ———————————
                          JOHN MOORE, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 2305515


                         MEMORANDUM OPINION

      Appellant, John Moore, incarcerated and acting pro se, has been charged

with the misdemeanor offense of driving while intoxicated.1       In three issues,

appellant contends that law enforcement officers “failed to properly investigate,”

1
      See TEX. PENAL CODE ANN. § 49.04.
the trial court erred in failing to have a probable cause hearing and not ruling on

his pro se motion to dismiss for failure to establish probable cause,2 and his

counsel has provided him with ineffective assistance.3

      We dismiss the appeal.

      Appellant is represented by appointed counsel in the trial court.4 It is well

established that “[t]here is no constitutional right in Texas to hybrid representation

partially pro se and partially by counsel.” Landers v. State, 550 S.W.2d 272, 280

(Tex. Crim. App. 1977); see also Livings v. State, 759 S.W.2d 16, 18 (Tex. App.—

Beaumont 1988, no pet.) (dismissing appeal for want of jurisdiction because of

“compelling ground” of defendant’s attempt to enjoy hybrid representation). As

such, appellant’s pro se appeal presents nothing for our review. See Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995); Rudd v. State, 616 S.W.2d

623, 625 (Tex. Crim. App. 1981).


2
      Appellant filed a pro se Motion to Dismiss for Failure to Establish Probable Cause
      in a Timely Manner in the trial court. The record does not reflect a ruling on the
      motion. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007) (trial
      court may disregard pro se motions presented by defendant who is represented by
      counsel).
3
      Although not notified that his appellant’s brief was due, this Court received a pro
      se appellant’s brief from appellant raising the above issues. See TEX. R. APP. P.
      38.6 (“Time to File Briefs”).
4
      At appellant’s request, the trial court appointed attorney Shreya Gulamali to
      represent appellant on October 20, 2020. Later, Gulamali filed a motion to
      withdraw, to which appellant consented. The trial court granted the motion to
      withdraw on January 21, 2021. On January 27, 2021, at appellant’s request, the
      trial court appointed attorney John Shannon Davis to represent appellant.

                                           2
      In addition, the clerk’s record does not contain an appealable order, a final

judgment, or a trial court certification of a right to appeal. See TEX. CODE CRIM.

PROC. ANN. art. 44.02; TEX. R. APP. P. 25.2(a)(2), (d) (criminal appeal must be

dismissed if certification of right of appeal has not been made part of the record);

see also Mack v. State, 549 S.W.3d 746, 747 (Tex. App.—Waco 2017, pet. ref’d)

(“The right of appeal in criminal cases is conferred by the [Texas] Legislature, and

a party may appeal only from judgments of conviction or interlocutory orders

authorized as appealable.”); Patterson v. State, No. 01-15-00911-CR, 2016 WL

717109, at *1 (Tex. App.—Houston [1st Dist.] Feb. 23, 2016, pet. ref’d) (mem.

op., not designated for publication) (holding appellate court lacked jurisdiction

when clerk’s record did not reflect judgment of conviction, appealable order

adverse to defendant, or certification permitting defendant to appeal).

      Accordingly, we dismiss the appeal for lack of jurisdiction. TEX. R. APP. P.

43.2(f). All pending motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3